In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 16-944V
                                           (Not to be published)


*************************
                                        *
KRISTY M. SUH and                       *
DANNY PASAWONGSE,                       *
on behalf of their minor daughter, IYP, *
                                        *
                       Petitioners,     *
                                        *                                 Filed: February 14, 2017
               v.                       *
                                        *                                 Autism; Decision on Attorneys’
SECRETARY OF HEALTH AND                 *                                 Fees and Costs
HUMAN SERVICES                          *
                                        *
                       Respondent.      *
                                        *
*************************



                             DECISION (ATTORNEYS’ FEES AND COSTS)
         In this case under the National Vaccine Injury Compensation Program,1 a Decision issued
on November 10, 2016. On February 2, 2017, Petitioners filed an Application for Attorneys’
Fees and Costs, requesting a total payment of $5,213.89, representing attorneys’ fees and costs of
$4,813.89, and $400.00 of costs expended by Petitioners. On February 14, 2017, Respondent
filed a statement indicating that Respondent does not object to the overall amount requested.
        I find that this Petition was filed and pursued in good faith and with a reasonable basis.
Thus, an award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-15(b)
and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly, I
hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):
           •        a lump sum of $4,813.89, in the form of a check payable jointly to Petitioners
                    and Petitioners’ counsel, Michael A. Firestone, on account of services performed
                    by counsel’s law firm.



1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
         •        a lump sum of $400.00, in the form of a check payable to Petitioners,
                  which represents Petitioners’ own litigation expenses in this case.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.